Order entered February 11, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00076-CV

                         IN RE TERRENCE M. GORE, Relator

               Original Proceeding from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-12-12707-U

                                        ORDER
      Before the Court is relator’s motion for rehearing. We DENY the motion.


                                                  /s/   ADA BROWN
                                                        JUSTICE